358 F.2d 310
James E. LITTLE, Appellant,v.UNITED STATES of America, Appellee.
No. 22236.
United States Court of Appeals Fifth Circuit.
March 31, 1966.

Appeal from the United States District Court for the Eastern District of Louisiana; Frank B. Ellis, Judge.
George M. Leppert, New Orleans, La., Hal Gerber, Memphis, Tenn., for appellant.
F. D. Fitzgibbon, Jr., U.S. Atty., St. Louis, Mo., John C. Ciolino, Asst. U.S. Atty., New Orleans, La., John A. Newton, Asst. U.S. Atty., St. Louis, Mo., Richard D. FitzGibbon, Jr., U.S. Atty., Eastern District of Missouri, Louis C. LaCour, U.S. Atty., Eastern District of Louisiana, for appellee.
Before JONES and BELL, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM:


1
The appellant was convicted of an offense in violation of the Federal law in the Eastern District of Missouri.  After a motion for new trial was overruled, he surrendered himself in Louisiana and seeks relief from the judgment of conviction and sentence by an application for habeas corpus in the District Court for the Eastern District of Louisiana.  He has made no application under 28 U.S.C.A. 2255.  This Court has concluded that the relief which he seeks can be granted, if at all, only by the court in which he was convicted and pursuant to the remedies provided by 28 U.S.C.A. 2255.  The judgment of the district court denying relief on the application for a writ of habeas corpus is


2
Affirmed.